 

Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of March 8,
2016, by and among HPC Acquisitions, Inc., a Nevada corporation (the “Company”),
and David Selakovic (the “Investor”).

 

IN CONSIDERATION of the mutual covenants contained in this Agreement, and for
other good and valuable consideration the receipt and adequacy of which are
hereby acknowledged, the Company and the Investor agree as follows:

 

ARTICLE I.
DEFINITIONS

 

1.1           Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:

 

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened in writing against or affecting any party hereto, or any of their
respective properties, before or by any court, arbitrator, governmental or
administrative agency, regulatory authority (federal, state, county, local or
foreign), stock market, stock exchange or trading facility.

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 12b-2 adopted under
the Exchange Act.

 

“Assignment” means Assignment of certain assets owned by the Investor to the
Company provided for in Section 4.2.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, $0.001 par value per
share.

 

“Disclosure Materials” means the SEC Disclosure Documents and the Company’s
Schedules to this Agreement, collectively.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“GAAP” means U.S. generally accepted accounting principles.

 

“Knowledge” means, with respect to any statement made to the knowledge of a
party, that the statement is based upon actual knowledge of the officers or
managers of a corporate or company party having responsibility for the matter or
matters that are the subject of the statement, after due inquiry, or the actual
knowledge of the individual making the statement, after due inquiry.

 

“Lien” means any lien, charge, encumbrance, security interest, right of first
refusal, preemptive right or other restrictions of any kind.

 

 1 

 

 

“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material and adverse effect on the results of operations, assets, prospects,
business or condition (financial or otherwise) of the Person to which the term
applies, or (iii) an adverse impairment to a Person’s ability to perform on a
timely basis its obligations.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“SEC Disclosure Documents” has the meaning set forth in Section 3.1(g).

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shares” means the 12,011,000 shares of Common Stock being sold to Investor
pursuant to Section 2.1.

 

“Transaction Documents” means this Agreement, the Assignment, and any other
documents or agreements executed in connection with the transactions
contemplated hereunder.

 

ARTICLE II.
PURCHASE AND SALE

 

2.1           Sale of Shares. The Company hereby sells, transfers, and conveys
to the Investor, and Investor hereby purchases from the Company, the Shares at a
total purchase price of $303,100.00, paid in cash by wire transfer to the
Company.

 

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

 

3.1           Representations and Warranties of the Company. The Company hereby
makes the following representations and warranties to the Investor:

 

(a)          Organization and Qualification. The Company is an entity duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the state of Nevada, with the requisite power and authority to own
and use its properties and assets and to carry on its business as currently
conducted. The Company is not in violation of any of the provisions of its
articles of incorporation, bylaws or other organizational or charter documents.
The Company is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect and no Proceeding has been
instituted in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such power and authority or qualification.

 

 2 

 

 

(b)          Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated thereby have been duly authorized by all necessary action on the
part of the Company and no further action is required by the Company in
connection therewith. Each Transaction Document has been duly executed by the
Company and constitutes the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

 

(c)          No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated thereby do not (i) conflict with or violate any
provision of the Company’s articles of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
debt or otherwise) or other understanding to which the Company is a party or by
which any property or asset of the Company is bound or affected, or (iii) result
in a violation of any law, rule, regulation, order, judgment, injunction, decree
or other restriction of any court or governmental authority to which the Company
is subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company is bound or affected; except in the
case of each of clauses (ii) and (iii), such as could not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect.

 

(d)          Filings, Consents and Approvals. The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than (i) the filing with the Commission of one or more reports disclosing
this Agreement and the transactions contemplated hereby, (ii) the filing of a
Notice of Sale of Securities on Form D with the Commission under Regulation D of
the Securities Act and under applicable state securities statutes pertaining to
the purchase and sale contemplated by this Agreement, and (iii) those that have
been made or obtained prior to the date of this Agreement.

 

(e)          Issuance of the Shares. The Shares have been duly authorized and,
when issued and paid for in accordance with the Transaction Documents, will be
duly and validly issued, fully paid and non-assessable, free and clear of all
Liens. The Shares are not subject to any preemptive or similar rights to
subscribe for or purchase securities.

 

 3 

 

 

(f)          Capitalization. The number of shares and type of all authorized,
issued and outstanding capital stock of the Company, and all shares of Common
Stock reserved for issuance under the Company’s various option and incentive
plans, is as set forth in Schedule 3.1(f). No securities of the Company are
entitled to preemptive or similar rights, and no Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents.
Except as disclosed on Schedule 3.1(f), there are no outstanding options,
warrants, scrip rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of the Company’s capital stock, or contracts, commitments,
understandings or arrangements by which the Company is or may become bound to
issue additional shares of its capital stock, or securities or rights
convertible or exchangeable into shares of Common Stock. The issue and sale of
the Shares will not, immediately or with the passage of time, obligate the
Company to issue shares of Common Stock or other securities to any Person (other
than the Investor) and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under
such securities. All of the outstanding shares of capital stock of the Company
are validly issued, fully paid and non-assessable, have been issued in
compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase any capital stock of the Company. No further
approval or authorization of any stockholder, the Board of Directors of the
Company or others is required for the issuance and sale of the Shares. There are
no stockholders agreements, voting agreements, or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the Knowledge of the Company, between or among any of the Company’s
stockholders.

 

(g)          SEC Disclosure Documents; Financial Statements. The Company has
filed all reports required to be filed by the Company under the Securities Act
and the Exchange Act for the twenty-four months preceding the date of this
Agreement (such reports, as amended, collectively, the “SEC Disclosure
Documents”). The Company has filed all SEC Disclosure Documents on a timely
basis or has timely filed a valid extension of such time of filing and has filed
any such SEC Disclosure Documents prior to the expiration of any such extension.
As of their respective dates, the SEC Disclosure Documents complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, and
none of the SEC Disclosure Documents, when filed, contained any untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Disclosure Documents comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing and were prepared in accordance with GAAP applied on a consistent basis
during the periods involved, except as may be otherwise specified in such
financial statements or the notes thereto, and fairly present in all material
respects the financial position of the Company as of and for the dates thereof
and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal year-end audit
adjustments. The Company maintains and will continue to maintain a standard
system of accounting established and administered in accordance with GAAP and
the applicable requirements of the Exchange Act.

 

 4 

 

 

(h)          Material Changes. Except as disclosed in the SEC Disclosure
Documents, since the date of the latest audited financial statements included
within the SEC Disclosure Documents, (i) there has been no event, occurrence or
development that has had or that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect, (ii) the Company
has not incurred any liabilities (contingent or otherwise) other than (A) trade
payables and accrued expenses incurred in the ordinary course of business
consistent with past practice, (B) liabilities not required to be reflected in
the Company’s financial statements pursuant to GAAP or required to be disclosed
in filings made with the Commission, and (C) other liabilities that would not,
individually or in the aggregate, have a Material Adverse Effect, (iii) the
Company has not altered its method of accounting or the identity of its
auditors, (iv) the Company has not declared or made any dividend or distribution
of cash or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock, and (v) the
Company has not issued any equity securities to any officer, director or
Affiliate, except Common Stock issued pursuant to existing Company stock option
plans or executive and director compensation arrangements.

 

(i)          Litigation. Except as set forth in Schedule 3.1(j), there is no
Action that (i) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or (ii) that could, if there
were an unfavorable decision, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect. None of the
Company or any director or officer (in his or her capacity thereof), is or has
been during the ten-year period prior to the date hereof the subject of any
Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty. There has not been, and
to the Knowledge of the Company, there is not pending or contemplated, any
investigation by the Commission involving the Company or any current or former
director or officer of the Company (in his or her capacity as such).

 

(j)          Compliance. The Company is not (i) in default under or in violation
of (and no event has occurred that has not been waived that, with notice or
lapse of time or both, would result in a default by the Company under), nor has
the Company received notice of a claim that it is in default under or that it is
in violation of, any indenture, loan or credit agreement or any other agreement
or instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) in
violation of any order of any court, arbitrator or governmental body, or (iii)
in violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws relating
to taxes, environmental protection, occupational health and safety, product
quality and safety and employment and labor matters, except in each case of (i),
(ii) and (iii) above as could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect.

 

(k)          Regulatory Permits. The Company possesses all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct its businesses as described
in the SEC Disclosure Documents, except where the failure to possess such
permits could not, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect, and the Company has not
received any notice of proceedings relating to the revocation or modification of
any such permits.

 

(l)          Certain Fees. Except as described in Schedule 3.1(l), no brokerage
or finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
this Agreement. The Investor shall have no obligation with respect to any fees
or with respect to any claims (other than such fees or commissions owed by an
Investor pursuant to written agreements executed by the Investor which fees or
commissions shall be the sole responsibility of the Investor) made by or on
behalf of other Persons for fees of a type contemplated in this Section that may
be due in connection with the transactions contemplated by this Agreement.

 

 5 

 

 

(m)          Disclosure. All disclosure provided to the Investor regarding the
Company, its business and the transactions contemplated hereby, furnished by or
on behalf of the Company (including the Company’s representations and warranties
set forth in this Agreement) are true and correct and do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading.

 

(n)          Taxes. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company has filed all necessary federal, state and foreign income
and franchise tax returns and has paid or accrued all taxes shown as due
thereon, and the Company has no Knowledge of a tax deficiency which has been
asserted or threatened against the Company.

 

3.2           Representations and Warranties of the Investor. The Investor
hereby represents and warrants to the Company as follows:

 

(a)          Organization; Authority. The Investor is an individual with the
requisite power and authority to enter into and to consummate the transactions
contemplated by the applicable Transaction Documents and otherwise to carry out
its obligations thereunder. This Agreement has been duly executed by the
Investor, and when delivered by the Investor in accordance with terms hereof,
will constitute the valid and legally binding obligation of the Investor,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

 

(b)          Investment Intent. The Investor is acquiring the Shares as
principal for its own account for investment purposes only and not with a view
to or for distributing or reselling such Shares or any part thereof, without
prejudice, however, to the Investor’s right at all times to sell or otherwise
dispose of all or any part of such Shares in compliance with applicable federal
and state securities laws. Subject to the immediately preceding sentence,
nothing contained herein shall be deemed a representation or warranty by the
Investor to hold the Shares for any period of time. The Investor is acquiring
the Shares hereunder in the ordinary course of its business. The Investor does
not have any agreement or understanding, directly or indirectly, with any Person
to distribute any of the Shares.

 

(c)          Investor Status. At the time the Investor was offered the Shares,
it was, and at the date hereof it is, an “accredited investor” as defined in
Rule 501(a) under the Securities Act. The Investor is not a registered
broker-dealer under Section 15 of the Exchange Act.

 

(d)          General Solicitation. The Investor is not purchasing the Shares as
a result of any advertisement, article, notice or other communication regarding
the Shares published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.

 

 6 

 

 

(e)          Access to Information. The Investor acknowledges that it has
reviewed the Disclosure Materials and has been afforded (i) the opportunity to
ask such questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Shares and the merits and risks of investing in the Shares; (ii)
access to information about the Company and its financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment. Neither such inquiries nor any other
investigation conducted by or on behalf of the Investor or its representatives
or counsel shall modify, amend or affect the Investor’s right to rely on the
truth, accuracy and completeness of the Disclosure Materials and the Company’s
representations and warranties contained in the Transaction Documents.

 

(f)          Independent Investment Decision. The Investor has independently
evaluated the merits of its decision to purchase Shares pursuant to the
Transaction Documents.

 

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

 

4.1           Restrictions on Transfer. Shares may only be disposed of in
compliance with state and federal securities laws. In connection with any
transfer of the Shares, the Company may require the transferor thereof to
provide to the Company an opinion of counsel selected by the transferor, the
form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred Shares under the Securities Act. Certificates evidencing the Shares
will contain the following legend:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.

 

4.2           Assignment of Assets. Investor is the sole owner (directly or
indirectly) of assets consisting of the exclusive right to distribute in the
Western Hemisphere natural agrochemicals manufactured by ECOWIN Co., Ltd., a
Korean company, certain state permits for the sale of ECOWIN agrochemicals, and
the trademark “Vegalab.” In consideration of the agreement of the Company to
sell the Shares to Investor as provided for herein, the Investor will transfer
and assign to the Company the foregoing assets by signing and delivering to the
Company the General Assignment and Bill of Sale in the form of Schedule 4.2 to
this Agreement.

 

 7 

 

 

ARTICLE V.
MISCELLANEOUS

 

5.1           Fees and Expenses. Each party shall pay the fees and expenses of
its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of the Transaction Documents. The Company
shall pay all stamp and other taxes and duties levied in connection with the
sale of the Shares.

 

5.2           Entire Agreement. The Transaction Documents, together with the
Exhibits and Schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.

 

5.3           Notices. Any notice or other communication required or permitted
to be delivered to any party under this Agreement shall be in writing and shall
be deemed properly delivered, given and received: (a) if delivered by hand, when
delivered; (b) if sent by electronic mail, telegram, cablegram or other
electronic transmission, upon delivery; (c) if sent by registered, certified or
first class mail, the fifth day after being sent; and (c) if sent by overnight
delivery via a national courier service, one business day after being sent, in
each case to the address or email address set forth beneath the name of such
party below (or to such other address, email address or facsimile telephone
number as such party shall have specified in a written notice given to the other
parties hereto):

 

 8 

 

 

If to the Company: HPC Acquisitions, Inc.   Attn:  Chief Executive Officer  
Craig Laughlin   10935 57th Avenue North   Plymouth, MN 55442   E-mail:
srcfunding@aol.com     If to Investor: David Selakovic   1201 N. Orange Street,
Ste. 7233   Wilmington, DE 19801   E-mail: dds@vegalab.com

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

 

5.4           Amendments; Waivers; No Additional Consideration. No provision of
this Agreement may be waived or amended except in a written instrument signed by
the Company and the Investor. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

 

5.5           Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

 

5.6           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
Neither the Company or the Investor may assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other.

 

5.7           No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor shall any provision hereof be
enforced by, any other Person.

 

5.8           Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the state of
Nevada, without regard to the principles of conflicts of law thereof.

 

5.9           Survival. The representations, warranties, agreements and
covenants contained herein shall survive the closing of the transactions
contemplated hereby and the delivery of the Shares and Assignment.

 

 9 

 

  

5.10         Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature page
signed by party is delivered by email or facsimile transmission, such signature
page shall create a valid and binding obligation of the party executing (or on
whose behalf such signature is executed) the signature page with the same force
and effect as if such signature page were an original thereof.

 

5.11         Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

5.12         Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the Investor
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

  COMPANY:       HPC Acquisitions, Inc.         By:   /s/ Craig Laughlin  
Name:     Craig Laughlin   Title:       Chief Executive Officer       INVESTOR:
      /s/ David Selakovic   David Selakovic

 

 10 

 

 

Schedule 4.2 to

Securities Purchase Agreement

 

GENERAL ASSIGNMENT AND BILL OF SALE

 

KNOW ALL MEN BY THESE PRESENTS:

 

This General Assignment and Bill of Sale (“Assignment”) is executed and
delivered as of March 8, 2016, from

 

David Selakovic, an individual (“Assignor”)

 

To

 

HPC Acquisitions, Inc., a Nevada corporation (“Assignee”).

 

Capitalized terms used herein and not otherwise defined shall have the meaning
ascribed to such terms in the Securities Purchase Agreement of even date
herewith between Assignor and Assignee.

 

WITNESSETH:

 

FOR ONE DOLLAR ($1.00) and other good and valuable consideration the receipt,
adequacy and sufficiency of which is hereby acknowledged:

 

1.            Conveyance and Delivery. Assignor does hereby convey, grant,
bargain, sell, transfer, set over, assign, deliver, and release unto Assignee
and Assignee’s successors and assigns to have and hold forever, good and
marketable title to the assets listed and described in Schedule I hereto (the
“Acquired Assets”).

 

2.            Further Assurances. Assignor agrees to execute and deliver to
Assignee any certificates, instruments, releases, and other documents reasonably
required to further assure Assignee with respect to, and provide Assignee
evidence of its full right, title, and interest in and to, the Acquired Assets.

 

3.            Representations and Warranties of Assignor. The Assignor hereby
represents and warrants to the Assignee as follows

 

(a)           Vegalab, LLC (“Vegalab”), is a Delaware limited liability company
duly formed and otherwise organized, validly existing and in good standing under
the laws of the state of Delaware. Assignor is the sole member of Vegalab and
has good and valid title to 100% of the Vegalab member interest, free and clear
of any Liens, limitations, restrictions, or rights of any other Person. Assignor
has, and the Company is acquire pursuant to this Agreement, good and valid title
to all of the Vegalab member interest held by the Assignor, free and clear of
any Liens, limitations, restrictions, or rights of any other Person. Vegalab has
no liabilities and no assets other than those included in the Acquired Assets.

 

 

 

 

(b)          The execution, delivery and performance of the Transaction
Documents by the Assignor and the consummation by the Assignor of the
transactions contemplated thereby do not (i) conflict with or violate any
provision of Vegalab’s certificate of formation, operating agreement, or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien upon any of the properties or
assets of Vegalab, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Vegalab
debt or otherwise) or other understanding to which Vegalab is a party or by
which any property or asset of Vegalab is bound or affected, or (iii) result in
a violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which Vegalab is
subject or by which any property or asset of Vegalab is bound or affected;
except in the case of each of clauses (ii) and (iii), such as could not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect.

 

(c)          No notice to, or the making any filing or registration with, any
court or other federal, state, local or other governmental authority or other
Person is required of Assignor or Vegalab in connection with the execution,
delivery and performance by the Assignor of the Transaction Documents.

 

(d)          There is no Action that (i) adversely affects or challenges the
legality, validity or enforceability of any of the Transaction Documents or (ii)
that could, if there were an unfavorable decision, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect.

 

(e)          Schedule I includes the exclusive Western Hemisphere distribution
agreement between Ecowin Co., Ltd., and VegaLab S.A., dated October 19, 2012, as
assigned by written assignment to David Selakovic (the “Distribution
Agreement”). The Distribution Agreement is in full force and effect and none of
the parties thereto is in default or breach thereof.

 

(f)          Included in Schedule I is a link to files containing a complete
list of all governmental licenses, registrations, or permits for the sale or
distribution of products that are the subject of the Distribution Agreement for
the Western Hemisphere as of the date hereof. All such Permits are in full force
and effect as of the date hereof, none of the Assignor or Vegalab has received
any notice of proceedings relating to the revocation or modification thereof.

 

(g)          Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, Vegalab has filed all necessary federal, state and foreign income and
franchise tax returns and has paid or accrued all taxes shown as due thereon,
and the Assignor has no Knowledge of a tax deficiency which has been asserted or
threatened against Vegalab.

 

IN WITNESS WHEREOF, this General Assignment and Bill of Sale has been duly
executed and delivered as of the 8th day of March 2016.

 

      David Selakovic

 

 2 

 

 

Schedule I to

General Assignment and Bill of Sale

 

ACQUIRED ASSETS

 

(a)          All rights in and to: (i) US Trademark Registration No. 4394973 for
the wording “Vegalab,” and (ii) US Trademark Registration No. 4446093, which are
registered in the name of Vegalab and Assignor will cause to be formally
assigned at the USPTO to Assignee.

 

(b)          The Distribution Agreement and all rights of Assignor thereunder.

 

(c)          All of the currently effective permits and registration for
products included in the files contained in the following links:

https://www.dropbox.com/s/ncjp6uh3pgxxxxx

https://www.dropbox.com/s/wisr6rcnkuxxxxx

https://www.dropbox.com/s/1919b2hqxxxxx

https://www.dropbox.com/s/1acphiq7u53xxxxx

 

(d)          All the membership interest of Vegalab, LLC, A Delaware limited
liability company.

 

 3 

 

 

Schedule 3.1(f) - Capitalization

 

Preferred stock - $0.001 par value.                10,000,000 shares
authorized.                None issued and outstanding   -    -    -  Common
stock - $0.001 par value.                50,000,000 shares authorized.      
         6,989,000, 6,989,000 and 6,984,000 shares
issued and outstanding, respectively   6,989    6,989    6,984  Additional
paid-in capital   403,380    403,380    402,435  Accumulated deficit 
 (573,603)   (623,833)   (496,003)                  Total Stockholders’ Equity
(Deficit)   (163,234)   (213,464)   (86,584)

 

 

